Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/16/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references listed (the Non-Patent Literature Documents) do not includes dates. The US patents has been considered but the NPL documents have not. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system configured to secure the longitudinal bottom edge of each of the first and second panels to the trailer of claim 2, the longitudinal extrusion of claim 14 configured to selectively adjust a height of the panel of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 234’ (FIG.2D), 212’, 212”, 212”’ (FIGS.2D-F).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230a-b ([0081]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at [0075], line 2, “a” should be inserted before “length”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “the respective panel” in line 32, "the first pair of grooves" in lines 36-37, and “the respective panel” in line 39.  There is insufficient antecedent basis for these limitations in the claim. Perhaps the respective panel of line 32 should recite the one panel (of the first and second panels) and the respective panel of line 39 should recite the other panel (of the two panels) for clarity. 
Claim 11 recites the limitations "the first connecting edge" in line 24, “the second connecting edge” in line 28.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations “the first connecting edge” in line 2, "the second connecting edge” in line 3, and “the respective panel” in line 4. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for. the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11-12, and 19, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Davis.
Davis (2257001) discloses an insulated panel system for partitioning a trailer cargo space, the system comprising: 
a first panel (A) and a second panel (B), each having a vertical connecting region defined by at least one pair of grooves (near to 6,7) on opposites sides of the panel extending from a top longitudinal edge thereof and parallel to a vertical edge of the panel and to each other; 
first and second mating extrusions for attaching to the grooves each including 
a pair of inwardly extending members (6,7) which mate with the grooves, 
an outwardly extending member (29,30) extending outward from the edge and where the outwardly extending members of each extrusion frictionally or tensionally mate with each other to maintain relative abutting positions of the edges of the first and second panels. 
For claim 9, one of the first mating extrusion and the second mating extrusion comprises a rounded extrusion (FIG.33), and the other of the first mating extrusion and the second mating extrusion comprises a set of extensions for enclosing the rounded extrusion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of the well known prior art. 
For claims 6 and 8, Davis lack the panels having a core, skins, and reinforcement as recited, features which are well known from the prior art. The examiner takes official notice to this effect.
For example, Boyer (5010943) teaches panel with core, skins, and protective layer (reinforcement), as seen in cross-section in at least FIG.4.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to one of ordinary skill in the art to have provided the panels of Davis having core, skins, and reinforcement layers as taught by Boyer or the well known prior art in order to allow for desired insulation and protection of the panels and in order to reinforce same. 
For claim 7, Davis further lack the first and second vertical connecting regions molded into the surfaces of the first panel skin and the second panel skin at time of manufacture. 
However, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
It would have been obvious to one of ordinary skill in the art to have molded the connecting regions of Davis as an obvious expedient in order to allow for easier or faster manufacture thereof. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied above, in view of Kajiwara (5325649). 
For claim 10, Davis lack each of the first mating extrusion and the second mating extrusion comprise a recess for receiving a fastener to fasten the respective mating extrusion to the respective vertical edge upon slidingly mating the respective mating extrusion with the respective vertical 
It would have been obvious to one of ordinary skill in the art to have provided Davis with a recess and fasteners as taught by Kajiwara in order to more rigidly secure the extrusions to respective the panels. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied above, in view of GB 2261382 or Steele (9175508). 
For claim 13, Davis fails to disclose each guide being outwardly deflectable, a feature taught by GB 382 at FIGS.1-2 or alternatively Steele (FIG.2 at 192,194).
It would have been obvious to one of ordinary skill in the art to have provided the guides of Davis to be deflectable outward as taught by both GB 382 and Steele as an obvious modification in order to allow for easier installation thereof. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, as applied above, in view of Nelson 
For claim 20, Davis lacks at least one of the first substantially planar side and the second substantially planar side of each of the first panel and the second panel further comprises one or more recesses for handling the respective panel.
Nelson et al. (2002/0108725) teaches the desirability of handles (17,33) which provide recesses for handling the panels. 
It would have been obvious to one of ordinary skill in the art to have provided recesses as taught by Nelson et al. in the planar sides of the panels of Davis in order to effectuate handling thereof. 
Allowable Subject Matter
Claims 2-5, 14-15, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rijnders (4236366), Larrea (4435935) teaches panel with skins and core. 
Olofsson (6681820) teaches panel with core, one skin, and reinforcement (4,5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616